 

EXHIBIT 10.4

LOCKBOX AND COLLECTION ACCOUNT AGREEMENT

This LOCKBOX AND COLLECTION ACCOUNT AGREEMENT (“Agreement”), dated as of October
30, 2002, among DIGITAL ANGEL CORPORATION, a Delaware corporation (“Borrower”),
WELLS FARGO BUSINESS CREDIT, INC. (“Lender”), REGULUS WEST LLC (“Regulus”) and
WELLS FARGO BANK MINNEAPOLIS, NATIONAL ASSOCIATION (“Wells Fargo”) sets out (i)
the terms and conditions under which Regulus and Wells Fargo, who have entered
into an alliance to provide lockbox services to customers, will provide their
lockbox service (“Lockbox Service”) to Borrower and Lender with respect to the
post office lockbox of Borrower at Regulus (the “Lockbox”), (ii) the terms and
conditions under which Wells Fargo will provide its collection account service
(the “Collection Account Service”) to Borrower and Lender with respect to
Lender’s wholesale demand deposit account specified at the end of this document
(the “Lender Account”), and (iii) the rights of Borrower and Lender, and the
obligations of Wells Fargo and Regulus to Borrower and Lender, with respect to
the Lockbox and the Lender Account.


1.             ORIGIN OF LENDER’S INTEREST IN THE LOCKBOX REMITTANCES.  BORROWER
HAS ENTERED INTO A FINANCING AGREEMENT WITH LENDER IN WHICH BORROWER HAS GRANTED
TO LENDER A SECURITY INTEREST IN BORROWER’S PRESENT AND FUTURE ACCOUNTS
RECEIVABLE AND ALL PROCEEDS THEREOF, AND BORROWER HAS AGREED THAT ALL
COLLECTIONS AND PROCEEDS OF SUCH ACCOUNTS RECEIVABLE SHALL BE REMITTED IN KIND
TO LENDER.  ACCOUNTS RECEIVABLE WILL BE SENT BY ACCOUNT DEBTORS OF BORROWER TO
THE LOCKBOX FOR DEPOSIT BY REGULUS INTO THE LENDER ACCOUNT.  (WHEN SUCH ACCOUNTS
RECEIVABLE HAVE BEEN RECEIVED IN THE LOCKBOX THEY WILL BE REFERRED TO IN THIS
AGREEMENT AS THE “REMITTANCES” AND WHEN THE REMITTANCES HAVE BEEN DEPOSITED INTO
THE LENDER ACCOUNT AS PROVIDED IN THIS AGREEMENT THEY WILL BE REFERRED TO IN
THIS AGREEMENT, TOGETHER WITH ALL OTHER PROCEEDS OF THE COLLATERAL SECURITY
GRANTED TO LENDER THAT ARE DEPOSITED IN THE LENDER ACCOUNT, AS THE “ACCOUNT
FUNDS”).  LENDER AND BORROWER WOULD LIKE TO USE THE COLLECTION ACCOUNT SERVICE
TO BLOCK BORROWER’S ACCESS TO THE LENDER ACCOUNT AND TO PROVIDE DAILY TRANSFERS
OF LEDGER BALANCES IN THE LENDER ACCOUNT TO LENDER’S ACCOUNT WITH WELLS FARGO
BANK MINNESOTA, NATIONAL ASSOCIATION.


2.             COMMENCEMENT OF LOCKBOX SERVICE.  THE LOCKBOX SERVICE WILL START
ON THE DATE ARRANGED BY WELLS FARGO AND REGULUS WITH LENDER IF THE FOLLOWING
EVENTS HAVE OCCURRED BEFORE SUCH DATE:


(A)           REGULUS HAS ASSIGNED THE LOCKBOX TO BORROWER WITH THE NUMBER AND
AT THE ADDRESS SPECIFIED BY REGULUS TO WELLS FARGO, LENDER AND BORROWER;


(B)           THE LENDER ACCOUNT HAS BEEN OPENED AND IS IN GOOD STANDING;


(C)           LENDER HAS DESIGNATED TO REGULUS IN EXHIBIT “A” THE ACCEPTABLE
NAMES OR DESIGNATIONS OF PAYEES ON CHECKS DEPOSITED THROUGH THE LOCKBOX SERVICE,
THE PROCEDURES FOR HANDLING RETURNED CHECKS AND RESTRICTIVE NOTATIONS ON CHECKS,
AND THE PROCESSING OPTIONS SELECTED BY LENDER FOR THE LOCKBOX SERVICE; AND

 

--------------------------------------------------------------------------------


 


(D)           BORROWER AND LENDER HAVE PROVIDED TO REGULUS AND WELLS FARGO SUCH
OTHER INFORMATION AND DOCU­MENTS AS REGULUS OR WELLS FARGO REQUEST TO ENABLE
REGULUS AND WELLS FARGO TO COMMENCE AND OPERATE THE LOCKBOX SERVICE AND THE
COLLECTION ACCOUNT SERVICE FOR BORROWER AND LENDER.


3.             ACCESS TO REMITTANCES, LOCKBOX AND ACCOUNT FUNDS.  BORROWER WILL
NOT HAVE ACCESS TO ANY REMITTANCES UNLESS SUCH ACCESS IS SPECIFICALLY PROVIDED
IN THIS AGREEMENT OR IS SPECIFICALLY AUTHORIZED BY LENDER IN WRITING.  REGULUS,
AS THE AGENT OF LENDER, WILL HAVE EXCLUSIVE ACCESS TO THE LOCKBOX.  REGULUS WILL
GIVE APPROPRI­ATE INSTRUCTIONS CONCERNING THE LOCKBOX AND THE REMITTANCES TO THE
UNITED STATES POST OFFICE WHERE THE LOCKBOX IS LOCATED, AND WILL NOT REVOKE SUCH
INSTRUCTIONS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.  ALL ACCOUNT FUNDS
SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF LENDER WITHDRAWABLE FROM THE LENDER
ACCOUNT ONLY BY LENDER AS PROVIDED IN THIS AGREEMENT OR IN THE ACCOUNT
DOCUMENTATION PURSUANT TO WHICH THE LENDER ACCOUNT WAS OPENED.  BORROWER WILL
HAVE NO INTEREST IN, OR ANY CONTROL OVER, ANY ACCOUNT FUNDS, AND ACCOUNT FUNDS
SHALL NOT BEAR INTEREST.  EXCEPT AS PROVIDED IN THIS AGREEMENT, THE LENDER
ACCOUNT WILL NOT BE SUBJECT TO DEDUCTIONS, SETOFF, BANKER’S LIEN, OR ANY OTHER
RIGHT IN FAVOR OF ANY PERSON OTHER THAN LENDER.


4.             PROCESSING LOCKBOX MAIL.  EACH DAY THAT REGULUS OFFERS THE
LOCKBOX SERVICE, REGULUS OR ITS SUBCONTRACTOR WILL PICK UP AT, AND TRANSPORT
FROM, THE LOCKBOX THE REMITTANCES, AND, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THIS AGREE­MENT, REGULUS WILL OPEN SUCH REMITTANCES AND PROCESS SUCH
REMITTANCES IN ACCORDANCE WITH THE LOCKBOX PROCESSING PROCEDURES ATTACHED TO
THIS AGREEMENT AS EXHIBIT “A” (“PROCESSING PROCEDURES”).  BORROWER AGREES TO
INSTRUCT ITS CUSTOMERS AND OTHER OBLIGORS NOT TO SEND CASH TO THE LOCKBOX. 
REGULUS WILL NOT COMPLY WITH ANY INSTRUCTION OR REQUEST OF BORROWER ALTERING THE
PROCE­DURES UNLESS SUCH INSTRUCTION OR REQUEST IS AGREED TO IN WRITING BY LENDER
OR IS SUPPORTED BY A COURT ORDER.  AT THE WRITTEN REQUEST OF LENDER, WITH OR
WITHOUT THE CONSENT OF BORROWER, REGULUS WILL STOP PROCESSING REMITTANCES AND
WILL SEND ALL SUCH REMITTANCES UNOPENED TO LENDER, OR TO BORROWER IF LENDER SO
INSTRUCTS REGULUS IN WRITING.  LENDER AND BORROWER AGREE THAT REGULUS WILL HAVE
NO LIABILITY WHAT­SO­EVER WITH RESPECT TO REMITTANCES AFTER THEY ARE SENT TO
LENDER, OR TO BORROWER IN ACCORDANCE WITH LENDER’S WRITTEN INSTRUCTIONS.


5.             DEPOSITS AND CONFIRMATIONS.  BORROWER AND LENDER AUTHORIZE
REGULUS TO ENDORSE CHECKS AND OTHER PAYMENT INSTRUMENTS RECEIVED AT THE LOCKBOX
AND TO DEPOSIT SUCH ITEMS INTO THE LENDER ACCOUNT AS PROVIDED IN THE PROCESSING
PROCEDURES, EVEN THOUGH SUCH CHECKS AND OTHER PAYMENT INSTRUMENTS MAY BE MADE
PAYABLE TO BORROWER.  REGULUS WILL PROVIDE TO LENDER AND TO BORROWER AN ADVICE
OF DEPOSITS CREDITED TO THE LENDER ACCOUNT AT THEIR RESPECTIVE ADDRESSES
SPECIFIED AT THE END OF THIS AGREEMENT FOR ADVICE OF DEPOSITS AND STATEMENTS. 
WELLS FARGO WILL PROVIDE TO LENDER AND TO BORROWER WELLS FARGO’S REGULAR
STATEMENT COVERING DEPOSITS TO AND WITHDRAWALS FROM THE LENDER ACCOUNT AT THEIR
RESPECTIVE ADDRESSES SPECIFIED AT THE END OF THIS AGREEMENT FOR ADVICE OF
DEPOSITS AND STATEMENTS.  BORROWER AND/OR LENDER AGREE TO NOTIFY WELLS FARGO’S
SERVICE CENTER, WHOSE ADDRESS AND TELEPHONE NUMBER WILL BE GIVEN TO BORROWER AND
LENDER, (A) OF ANY ERROR IN AN ADVICE OF DEPOSIT WITHIN THIRTY (30) CALENDAR
DAYS AFTER BORROWER AND/OR LENDER RECEIVE SUCH ADVICE OF DEPOSIT AND (B) OF ANY
ERROR IN A BANK STATEMENT WITHIN THIRTY (30) CALENDAR DAYS AFTER BORROWER AND/OR
LENDER RECEIVE SUCH BANK

2

--------------------------------------------------------------------------------


 


STATEMENT.  THE LIABILITY OF REGULUS AND WELLS FARGO FOR SUCH ERRORS IS LIMITED
AS PROVIDED IN SECTION 21 OF THIS AGREEMENT.


6.             ACCOUNT DOCUMENTATION.  BORROWER AND LENDER UNDERSTAND THAT THIS
AGREEMENT COVERS THE LOCKBOX SERVICE AND, EXCEPT AS SPECIFICALLY PROVIDED IN
THIS AGREEMENT, DOES NOT COVER THE HANDLING OF THE LENDER ACCOUNT.  EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, THE LENDER ACCOUNT WILL BE
HANDLED AND ITEMS DRAWN ON OR DEPOSITED INTO THE LENDER ACCOUNT WILL BE
PROCESSED BY WELLS FARGO, AND NOT REGULUS, AS WELLS FARGO WOULD PERFORM SUCH
RESPONSIBILITIES WITH RESPECT TO ANY OTHER DEMAND DEPOSIT ACCOUNT AT WELLS
FARGO.  AS A RESULT, THE LENDER ACCOUNT WILL BE SUBJECT TO, AND WELLS FARGO’S
OPERATION OF THE LENDER ACCOUNT WILL BE IN ACCORDANCE WITH, THE TERMS AND
PROVISIONS OF WELLS FARGO’S DEPOSIT ACCOUNT OPENING DOCUMENTATION AND OTHER
WELLS FARGO ACCOUNT RELATED DOCUMENTATION (COLLECTIVELY, “ACCOUNT
DOCUMENTATION”), INCLUDING, BUT NOT LIMITED TO, WELLS FARGO’S DEMAND DEPOSIT
ACCOUNT DISCLOSURE STATEMENT FOR THE LENDER ACCOUNT AS IN EFFECT AND DELIVERED
TO LENDER FROM TIME TO TIME, A COPY OF WHICH BORROWER AND LENDER ACKNOWLEDGE
HAVING RECEIVED.  NOTWITHSTANDING ANY PROVISIONS OF ANY ACCOUNT DOCUMENTATION,
HOWEVER, ALL ACCOUNT FUNDS SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF LENDER.


7.             CUSTOMER SERVICE.  BORROWER AND LENDER UNDERSTAND THAT WELLS
FARGO, AND NOT REGULUS, WILL PROVIDE CUSTOMER SERVICE FOR THE LOCKBOX SERVICE. 
AS A RESULT, ANY QUESTIONS OR PROBLEMS THAT BORROWER OR LENDER HAVE WITH RESPECT
TO THE LOCKBOX SERVICE SHOULD BE ADDRESSED TO WELLS FARGO’S SERVICE CENTER. 
WELLS FARGO WILL FACILITATE THE RESOLUTION OF ANY PROBLEM BETWEEN BORROWER OR
LENDER AND REGULUS, BUT BORROWER AND LENDER UNDERSTAND THAT REGULUS WILL BE
SOLELY RESPONSIBLE FOR ANY PROBLEMS CAUSED BY ITS PERFORMANCE OR FAILURE TO
PERFORM THE LOCKBOX SERVICE.


8.             RETURNED ITEMS.  ALL CHECKS OR OTHER ITEMS CREDITED TO THE LENDER
ACCOUNT AND RETURNED TO WELLS FARGO UNPAID FOR ANY REASON WILL BE HANDLED BY
WELLS FARGO IN THE FOLLOWING MANNER:


(A)           ANY CHECK WITH A FACE AMOUNT LESS THAN ONE THOUSAND DOLLARS
($1,000.00) WHICH IS RETURNED BECAUSE OF INSUFFICIENT FUNDS WILL AUTOMATICALLY
BE REDEPOSITED BY WELLS FARGO A SECOND TIME.


(B)           ANY CHECK WHICH HAS BEEN RETURNED A SECOND TIME OR WHICH IS
RETURNED FOR REASONS OTHER THAN INSUFFICIENT FUNDS OR WHICH HAS A FACE AMOUNT OF
ONE THOUSAND DOLLARS ($1,000.00) OR MORE AND IS RETURNED FOR INSUFFICIENT FUNDS
WILL BE CHARGED BACK TO BORROWER’S WHOLESALE DEMAND DEPOSIT ACCOUNT MAINTAINED
WITH WELLS FARGO SPECIFIED AT THE END OF THIS AGREEMENT (THE “BORROWER
ACCOUNT”).


(C)           IF THERE ARE INSUFFICIENT FUNDS IN THE BORROWER ACCOUNT TO COVER
ANY CHARGEBACK, LENDER AGREES THAT WELLS FARGO MAY CHARGE THE LENDER ACCOUNT FOR
THE AMOUNT OF THE INSUFFICIENCY, UP TO THE AMOUNT OF THE RETURNED ITEMS.  IF
THERE ARE INSUFFICIENT FUNDS IN THE LENDER ACCOUNT, BORROWER AND LENDER AGREE TO
PAY THE AMOUNT OF THE CHARGEBACK TO THE LENDER ACCOUNT, IN IMMEDIATELY AVAILABLE
FUNDS, WITHIN ONE

3

--------------------------------------------------------------------------------


 


BUSINESS DAY AFTER RECEIPT OF PHYSICAL EVIDENCE OF SAID CHARGEBACK SENT BY
FACSIMILE TO BORROWER AND LENDER AT THEIR FACSIMILE NUMBERS SPECIFIED BELOW.


(D)           ANY RETURNED CHECKS AND DEBIT MEMOS WITH RESPECT TO RETURNED
CHECKS WILL BE SENT TO BORROWER.


9.             ACH DEBIT TRANSFERS FROM LENDER ACCOUNT.  ON EACH DAY WHEN WELLS
FARGO IS OPEN FOR BUSINESS (A “BANKING DAY”) DURING THE TERM OF THIS AGREEMENT,
AT THE SPECIFIC REQUEST OF LENDER, WELLS FARGO WILL PROCESS AUTOMATED CLEARING
HOUSE DEBITS TO THE LENDER ACCOUNT INITIATED BY BANKS OTHER THAN WELLS FARGO FOR
TRANSFERS OF FUNDS OUT OF THE LENDER ACCOUNT (EACH AN “ACH DEBIT”) SO LONG AS
ANY SUCH ACH DEBIT DOES NOT EXCEED THE LEDGER BALANCE IN THE LENDER ACCOUNT AT
THE END OF THE BANKING DAY IMMEDIATELY PRECEDING THE DATE ON WHICH THE ACH DEBIT
IS INITIATED.  THESE TRANSFERS WILL BE MADE TO LENDER IF LENDER’S ACCOUNT IS THE
TRANSFER-TO ACCOUNT SPECIFIED IN THE ACH DEBITS BY THE INITIATING BANK.  LENDER
AGREES TO PAY TO WELLS FARGO IMMEDIATELY ON DEMAND, WITHOUT SETOFF OR
COUNTERCLAIM, THE AMOUNT OF ANY OVERDRAFT IN THE LENDER ACCOUNT CAUSED BY AN ACH
DEBIT EXCEEDING THE LEDGER BALANCE IN THE LENDER ACCOUNT AT THE TIME SUCH ACH
DEBIT SETTLES.


10.           DELAYS IN MAKING ACH DEBIT TRANSFERS.  LENDER AND BORROWER
UNDERSTAND THAT AN ACH DEBIT TRANSFER MAY BE DELAYED OR NOT MADE IF (A) THE
TRANSFER WOULD CAUSE WELLS FARGO TO EXCEED ANY LIMITATION ON ITS INTRA-DAY NET
FUNDS POSITION ESTABLISHED IN ACCORDANCE WITH FEDERAL RESERVE OR OTHER
REGULATORY GUIDELINES OR TO VIOLATE ANY OTHER FEDERAL RESERVE OR OTHER
REGULATORY RISK CONTROL PROGRAM, OR (B) THE FUNDS TRANSFER WOULD OTHERWISE CAUSE
WELLS FARGO TO VIOLATE ANY APPLICABLE LAW OR REGULATION.  IF AN ACH DEBIT
TRANSFER CANNOT BE MADE OR WILL BE DELAYED, WELLS FARGO WILL ATTEMPT TO NOTIFY
LENDER BY TELEPHONE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION
10, WELLS FARGO AGREES THAT ITS RESPONSE TO ANY COURT ORDER OR OTHER LEGAL
PROCESS, TO THE CLAIM OF ANY PARTY IN BANKRUPTCY, OR THE ADVERSE CLAIM OF ANY
INDIVIDUAL OR ENTITY NOT A PARTY TO THIS AGREEMENT SHALL BE MADE IN ACCORDANCE
WITH THE PROVISIONS OF SECTIONS 16 AND 18 HEREOF.


11.           RELIANCE ON ACCOUNT NUMBER OF ACH DEBIT TRANSFER BENEFICIARY.  IF
THE BANK INITIATING AN ACH DEBIT OUT OF THE LENDER ACCOUNT INDICATES A NAME AND
AN IDENTIFYING NUMBER FOR THE BANK OF THE PERSON OR ENTITY TO RECEIVE THE ACH
DEBIT TRANSFER, LENDER AND BORROWER UNDERSTAND THAT WELLS FARGO WILL RELY ON THE
NUMBER INDICATED BY THE INITIATING BANK EVEN IF THAT NUMBER IDENTIFIES A BANK
DIFFERENT FROM THE NAMED BANK.  IF THE BANK INITIATING AN ACH DEBIT OUT OF THE
LENDER ACCOUNT INDICATES A NAME AND AN ACCOUNT NUMBER FOR THE PERSON OR ENTITY
TO RECEIVE THE ACH DEBIT TRANSFER, LENDER AND BORROWER UNDERSTAND THAT WELLS
FARGO AND THE INITIATING BANK MAY RELY ON THE INDICATED ACCOUNT NUMBER EVEN IF
THAT ACCOUNT NUMBER IS NOT THE ACCOUNT NUMBER FOR THE PERSON OR ENTITY WHO IS TO
RECEIVE THE TRANSFER.


12.           REPORTING ERRORS IN TRANSFERS.  IF LENDER OR BORROWER LEARNS OF
ANY ERROR IN AN ACH DEBIT TRANSFER OR ANY UNAUTHORIZED FUNDS TRANSFER, THEN THE
PARTY LEARNING OF SUCH ERROR OR UNAUTHORIZED TRANSFER (THE “INFORMED PARTY”)
MUST NOTIFY WELLS FARGO AS SOON AS POSSIBLE BY TELEPHONE AT (800) AT-WELLS
(WHICH IS A RECORDED LINE), AND PROVIDE WRITTEN CONFIRMATION TO WELLS FARGO OF
SUCH TELEPHONIC NOTICE WITHIN TWO BUSINESS DAYS AT THE ADDRESS GIVEN FOR WELLS

4

--------------------------------------------------------------------------------


 


FARGO ON THE SIGNATURE PAGE OF THIS AGREEMENT.  IN NO CASE MAY SUCH NOTICE TO
WELLS FARGO BY AN INFORMED PARTY BE MADE MORE THAN THIRTY (30) CALENDAR DAYS
AFTER WELLS FARGO’S FIRST CONFIRMATION OF AN ACH DEBIT TRANSFER OR OTHER FUNDS
TRANSFER TO SUCH INFORMED PARTY, WHETHER SUCH FIRST CONFIRMATION CONSISTS OF THE
REGULAR MONTHLY STATEMENT FOR THE LENDER ACCOUNT OR OTHERWISE.  IF A FUNDS
TRANSFER IS MADE IN ERROR AND WELLS FARGO SUFFERS A LOSS BECAUSE LENDER OR
BORROWER BREACHED ITS AGREEMENT TO NOTIFY WELLS FARGO OF SUCH ERROR WITHIN THIS
THIRTY (30) CALENDAR DAY PERIOD, THEN THE PARTY OR PARTIES WHICH BREACHED THIS
AGREEMENT SHALL BE OBLIGATED TO REIMBURSE WELLS FARGO FOR SUCH LOSS PROMPTLY
UPON DEMAND BY WELLS FARGO; PROVIDED, HOWEVER, THAT IN THE EVENT BOTH LENDER AND
BORROWER BREACH THIS NOTIFICATION REQUIREMENT, LENDER SHALL NOT BE OBLIGATED TO
REIMBURSE WELLS FARGO FOR SUCH LOSS UNLESS BORROWER FAILS TO SATISFY WELLS
FARGO’S DEMAND FOR SUCH REIMBURSEMENT WITHIN FIFTEEN (15) CALENDAR DAYS AFTER
SUCH DEMAND IS MADE ON BORROWER.


13.           CONTACTS.  ANY CONTACTS REGARDING OPERATIONAL MATTERS WITH ANY
PARTY TO THIS AGREEMENT SHALL BE MADE TO THE PERSON AND ADDRESS SPECIFIED BELOW
FOR ADVICE OF DEPOSITS AND STATEMENTS.


14.           WELLS FARGO FEES.  BORROWER AGREES TO PAY THE FEES FOR THE
COLLECTION ACCOUNT SERVICE CHARGED BY WELLS FARGO (THE “WELLS FARGO FEES”),
WHICH FEES WILL BE BASED ON THE CHARGES SPECIFIED IN THE STANDARD COLLECTION
ACCOUNT FEE SCHEDULE CURRENT AT THE TIME THE FEES ARE CHARGED.  AS CHANGES IN
WELLS FARGO’S OPERATING COSTS, PROCEDURAL REQUIREMENTS OR SERVICE VOLUMES AFFECT
FUTURE COSTS OF PROCESSING, WELLS FARGO WILL PERIODICALLY REVIEW THE WELLS FARGO
FEES.  SHOULD THE RESULTS OF SUCH PERIODIC REVIEW WARRANT ADJUSTMENT OF THE
WELLS FARGO FEES, BORROWER AND LENDER WILL RECEIVE A MINIMUM OF THIRTY (30)
CALENDAR DAY’S WRITTEN NOTICE PRIOR TO IMPLEMENTING SUCH ADJUSTMENT.  WELLS
FARGO WILL COLLECT THE WELLS FARGO FEES BY DEBITING THE BORROWER ACCOUNT FOR THE
AMOUNT OF THE WELLS FARGO FEES, WITHOUT PRIOR NOTICE TO BORROWER OR LENDER, ON
THE DAY SUCH WELLS FARGO FEES ARE DUE.  LENDER AGREES TO PAY THE WELLS FARGO
FEES WITHIN THIRTY (30) CALENDAR DAYS AFTER LENDER RECEIVES A BILLING STATEMENT
FROM WELLS FARGO FOR SUCH FEES, WITHOUT SETOFF OR COUNTERCLAIM, TO THE EXTENT
THAT WELLS FARGO IS UNSUCCESSFUL IN ANY ATTEMPT TO AUTOMATICALLY DEBIT SUCH FEES
FROM THE BORROWER ACCOUNT.


15.           REGULUS FEES.  BORROWER AGREES TO PAY THE FEES FOR THE LOCKBOX
SERVICE CHARGED BY REGULUS (THE “REGULUS FEES”), WHICH FEES FOR THE STANDARD
LOCKBOX PROCESSING PROCEDURES WILL BE BASED ON THE CHARGES SPECIFIED IN THAT
STANDARD LOCKBOX FEE SCHEDULE OF REGULUS CURRENT AT THE TIME THE FEES ARE
CHARGED.  AS CHANGES IN REGULUS’ OPERATING COSTS, PROCEDURAL REQUIREMENTS OR
SERVICE VOLUMES AFFECT FUTURE COSTS OF PROCESSING, REGULUS WILL PERIODICALLY
REVIEW THE REGULUS FEES.  SHOULD THE RESULTS OF SUCH PERIODIC REVIEW WARRANT
ADJUSTMENT OF THE REGULUS FEES, BORROWER AND LENDER WILL RECEIVE A MINIMUM OF
THIRTY (30) CALENDAR DAY’S WRITTEN NOTICE PRIOR TO IMPLEMENTING SUCH
ADJUSTMENT.  WELLS FARGO WILL COLLECT THE REGULUS FEES ON BEHALF OF REGULUS BY
DEBITING THE BORROWER ACCOUNT FOR THE AMOUNT OF THE REGULUS FEES, WITHOUT PRIOR
NOTICE TO BORROWER OR LENDER, ON THE DAY SUCH REGULUS FEES ARE DUE.  LENDER
AGREES TO PAY THE REGULUS FEES WITHIN THIRTY (30) CALENDAR DAYS AFTER LENDER
RECEIVES A BILLING STATEMENT FROM WELLS FARGO FOR SUCH FEES, WITHOUT SETOFF OR
COUNTERCLAIM, TO THE EXTENT THAT WELLS FARGO IS UNSUCCESSFUL IN ANY ATTEMPT TO
AUTOMATICALLY DEBIT SUCH FEES FROM THE BORROWER ACCOUNT.

5

--------------------------------------------------------------------------------


 


16.           COURT ORDER.  IF REGULUS OR WELLS FARGO IS SERVED WITH A COURT
ORDER WHICH AFFECTS THE LOCKBOX OR THE LENDER ACCOUNT, REGULUS OR WELLS FARGO,
AS THE CASE MAY BE, WILL ACT IN ACCORDANCE WITH SUCH COURT ORDER.  SUBJECT TO
THE PROVISIONS OF SECTION 18, NEITHER REGULUS NOR WELLS FARGO SHALL, IN RESPONSE
TO THE ADVERSE CLAIM OF BORROWER OR ANY THIRD PARTY, HAVE THE RIGHT TO PLACE A
HOLD, NOR WILL IT PLACE A HOLD, ON FUNDS IN, OR IN THE PROCESS OF BEING
DEPOSITED TO, THE LOCKBOX OR THE LENDER ACCOUNT, AND REGULUS AND WELLS FARGO
WILL PROCESS THE REMITTANCES AND ACCOUNT FUNDS IN STRICT ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THIS AGREEMENT, UNLESS AND UNTIL EITHER REGULUS OR WELLS
FARGO, AS THE CASE MAY BE, RECEIVES A COURT ORDER TO THE CONTRARY, WHETHER
ISSUED BY A U.S. BANKRUPTCY COURT OR ANY OTHER COURT OF COMPETENT JURISDICTION. 
LENDER REPRESENTS, WARRANTS, AND AGREES THAT UPON FILING OF VOLUNTARY OR
INVOLUNTARY PROCEEDINGS UNDER THE U.S. BANKRUPTCY CODE INVOLVING BORROWER,
LENDER SHALL AT ALL TIMES COMPLY WITH APPLICABLE BANKRUPTCY STATUTES, RULES, AND
OTHER LAWS AS THEY MAY RELATE TO THE REMITTANCES AND ACCOUNT FUNDS.


17.           OWNERSHIP OF SPECIFICATIONS, RECORDS, SYSTEMS AND PROGRAMS. 
BORROWER AND LENDER AGREE THAT ANY SPECIFICATIONS, RECORDS, SYSTEMS AND
PROGRAMS, INCLUDING, AMONG OTHER THINGS, COMPUTER SOFTWARE PROGRAMS, WHICH ARE
UTILIZED OR DEVELOPED BY REGULUS OR WELLS FARGO IN CONNECTION WITH THE SERVICE
OR THIS AGREEMENT ARE AND WILL REMAIN THE SOLE PROPERTY OF REGULUS AND WELLS
FARGO.


18.           CLAIMS, LEGAL PROCESS AND NOTICES.  IF WELLS FARGO OR REGULUS
RECEIVES ANY CLAIM, NOTICE, LEGAL PROCESS OR COURT ORDER RELATING TO THE
REMITTANCES, THE LOCKBOX, THE ACCOUNT FUNDS OR THE LENDER ACCOUNT, WELLS FARGO
OR REGULUS, AS THE CASE MAY BE, WILL NOTIFY LENDER AND BORROWER OF SUCH RECEIPT,
UNLESS WELLS FARGO OR REGULUS KNOW THAT LENDER, WITH RESPECT TO SO NOTIFYING
LENDER, OR BORROWER, WITH RESPECT TO SO NOTIFYING BORROWER, ARE ALREADY AWARE OF
SUCH CLAIM, NOTICE, LEGAL PROCESS OR COURT ORDER.  WELLS FARGO OR REGULUS, AS
THE CASE MAY BE, WILL NOTIFY LENDER OF SUCH PROCESS, CLAIM OR NOTICE PRIOR TO
ITS COMPLIANCE.  LENDER AND BORROWER UNDERSTAND AND AGREE THAT WELLS FARGO AND
REGULUS WILL COMPLY WITH ANY SUCH LEGAL PROCESS, LEGAL NOTICE OR COURT ORDER IT
RECEIVES (INCLUDING, WITHOUT LIMITATION, ANY SUMMONS, SUBPOENA, LEVY,
GARNISHMENT, OR WITHHOLDING ORDER) IF WELLS FARGO OR REGULUS DETERMINES IN ITS
SOLE DISCRETION THAT SUCH LEGAL PROCESS, LEGAL NOTICE OR COURT ORDER IS LEGALLY
BINDING ON IT.  IF ANY CLAIM OR NOTICE RECEIVED BY WELLS FARGO OR REGULUS IS NOT
LEGALLY BINDING ON IT, AS DETERMINED IN ITS SOLE DISCRETION, WELLS FARGO AND
REGULUS AGREE TO FOLLOW ANY INSTRUCTIONS OF LENDER TO COMPLY OR NOT COMPLY WITH
SUCH CLAIM OR NOTICE IF (A) SUCH INSTRUCTIONS ARE GIVEN PROMPTLY AFTER LENDER IS
NOTIFIED OF SUCH CLAIM OR NOTICE AND (B) SUCH INSTRUCTIONS DO NOT REQUIRE WELLS
FARGO OR REGULUS TO VIOLATE ANY APPLICABLE LAW, REGULATION OR COURT ORDER. 
BORROWER HEREBY IRREVOCABLY AGREES THAT WELLS FARGO AND REGULUS ARE TO FOLLOW
ANY SUCH INSTRUCTIONS OF LENDER WITH RESPECT TO ANY SUCH NON-BINDING CLAIM OR
NOTICE EVEN IF SUCH CLAIM OR NOTICE IS FROM BORROWER.  IF WELLS FARGO OR REGULUS
DO NOT RECEIVE PROMPT INSTRUCTIONS FROM LENDER REGARDING COMPLIANCE OR
NON-COMPLIANCE WITH ANY SUCH NON-BINDING CLAIM OR NOTICE, LENDER AND BORROWER
AGREE THAT WELLS FARGO OR REGULUS MAY DETERMINE IN ITS SOLE DISCRETION TO COMPLY
OR NOT TO COMPLY WITH SUCH CLAIM OR NOTICE, EXCEPT THAT NEITHER WELLS FARGO NOR
REGULUS WILL COMPLY WITH ANY SUCH CLAIM OR NOTICE FROM BORROWER CONFLICTING WITH
THE TERMS OF THIS AGREEMENT.


19.           INDEMNIFICATION FOR FOLLOWING INSTRUCTIONS.  LENDER AND BORROWER
EACH AGREE THAT, NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NEITHER
WELLS

6

--------------------------------------------------------------------------------


 


FARGO NOR REGULUS WILL BE LIABLE TO LENDER OR BORROWER FOR ANY LOSSES,
LIABILITIES, DAMAGES, CLAIMS (INCLUDING, BUT NOT LIMITED TO, THIRD PARTY
CLAIMS), DEMANDS, OBLIGATIONS, ACTIONS, SUITS, JUDGMENTS, PENAL­TIES, COSTS OR
EXPENSES, INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’ FEES, (COLLECTIVELY, “LOSSES
AND LIABILITIES”) SUFFERED OR INCURRED BY LENDER OR BORROWER AS A RESULT OF, OR
IN CONNECTION WITH, (A) WELLS FARGO OR REGULUS FOLLOWING ANY INSTRUCTION OF
LENDER TO COMPLY OR NOT COMPLY WITH ANY NON-BINDING CLAIM OR NOTICE REFERRED TO
IN SECTION 18 OF THIS AGREEMENT, (B) IF NO SUCH INSTRUCTION FROM LENDER IS
PROMPTLY RECEIVED, WELLS FARGO OR REGULUS COMPLYING OR NOT COMPLYING, AS
DETERMINED IN ITS SOLE DISCRETION, WITH ANY SUCH NON-BINDING CLAIM OR NOTICE,
(C) WELLS FARGO OR REGULUS FOLLOWING ANY OTHER INSTRUCTION OR REQUEST OF LENDER,
OR (D) WELLS FARGO OR REGULUS COMPLYING WITH ITS OBLIGATIONS UNDER THIS
AGREEMENT.  FURTHER, BORROWER, AND TO THE EXTENT NOT PAID BY BORROWER WITHIN
FIFTEEN (15) CALENDAR DAYS AFTER DEMAND, LENDER, WILL INDEMNIFY WELLS FARGO AND
REGULUS AGAINST ANY LOSSES AND LIABILITIES WELLS FARGO OR REGULUS SUFFER OR
INCUR AS A RESULT OF, OR IN CONNECTION WITH, ANY OF THE CIRCUMSTANCES REFERRED
TO IN SUBSECTIONS (A) THROUGH (D) IN THE PRECEDING SENTENCE.


20.           NO REPRESENTATIONS OR WARRANTIES OF REGULUS OR WELLS FARGO.  WELLS
FARGO AND REGULUS WILL PERFORM THEIR OBLIGATIONS UNDER THIS AGREEMENT IN A
MANNER CONSISTENT WITH THE QUALITY PROVIDED WHEN WELLS FARGO AND REGULUS PERFORM
SIMILAR SERVICES FOR THEIR OWN ACCOUNT.  HOWEVER, NEITHER REGULUS NOR WELLS
FARGO CAN BE RESPONSIBLE FOR THE ERRORS, ACTS OR OMISSIONS OF OTHERS, SUCH AS
COMMUNICATIONS CARRIERS, CORRES­PONDENTS OR CLEARINGHOUSES THROUGH WHICH REGULUS
OR WELLS FARGO MAY PERFORM THEIR OBLIGATIONS UNDER THIS AGREE­MENT OR RECEIVE OR
TRANSMIT INFORMATION IN PERFORMING THEIR OBLIGA­TIONS UNDER THIS AGREEMENT. 
FURTHER, NEITHER REGULUS NOR WELLS FARGO CAN BE RESPONSIBLE FOR ANY LOSS,
LIABILITY OR DELAY CAUSED BY WARS, FAILURES IN COMMUNICATIONS NETWORKS, LABOR
DISPUTES, WORK STOPPAGES, LEGAL CONSTRAINTS, FIRES, POWER SURGES OR FAILURES,
EARTHQUAKES, CIVIL DISTURBANCES, ACTS OR OMISSIONS OF THE U.S. POSTAL SERVICE,
OR OTHER EVENTS BEYOND ITS CONTROL.  NEITHER REGULUS NOR WELLS FARGO MAKES ANY
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE LOCKBOX
SERVICE, THE COLLECTION ACCOUNT SERVICE, OR ANY OTHER SERVICE IT IS TO PERFORM
UNDER THIS AGREEMENT OTHER THAN THOSE EXPRESSLY SPECIFIED IN THIS AGREEMENT.


21.           LIMITATION OF LIABILITY.  IF ANY PARTY TO THIS AGREEMENT SUFFERS
OR INCURS ANY LOSSES AND LIABILITIES AS A RESULT OF, OR IN CONNECTION WITH, ITS
OR ANY OTHER PARTY’S PERFORMANCE OR FAILURE TO PERFORM ITS OBLIGA­TIONS UNDER
THIS AGREEMENT, THE AFFECTED PARTIES WILL NEGOTIATE IN GOOD FAITH IN AN EFFORT
TO REACH A MUTUALLY SATISFACTORY ALLOCATION OF SUCH LOSSES AND LIABILITIES, IT
BEING UNDERSTOOD THAT NEITHER REGULUS NOR WELLS FARGO WILL BE RESPONSIBLE FOR
ANY LOSSES AND LIABILITIES DUE TO ANY CAUSE OTHER THAN ITS OWN NEGLIGENCE OR
BREACH OF THIS AGREEMENT, IN WHICH CASE (A) IF SUCH NEGLIGENCE OR BREACH IS A
FAILURE BY REGULUS TO DEPOSIT ANY CHECK WHICH SHOULD HAVE BEEN DEPOSITED
PURSUANT TO THIS AGREEMENT, REGULUS’ LIABILITY SHALL BE LIMITED TO DIRECT MONEY
DAMAGES IN AN AMOUNT NOT TO EXCEED INTEREST ON THE AMOUNT OF SUCH CHECK AT A
RATE EQUAL TO THE COST OF FUNDS (AT A RESERVE ADJUSTED DAILY INTEREST RATE WHICH
WELLS FARGO WILL DETERMINE) FOR THE TIME PERIOD SUCH AMOUNT IS NOT IN THE LENDER
ACCOUNT, WHICH TIME PERIOD FOR THE PURPOSE OF CALCULATING SUCH INTEREST WILL NOT
EXTEND BEYOND THE END OF THE THIRTY (30) CALENDAR DAY NOTICE PERIOD REFERRED TO
IN SECTION 5 OF THIS AGREEMENT, AND (B) IF SUCH NEGLIGENCE OR BREACH RESULTS
FROM ANY OTHER ACTION OR FAILURE TO ACT BY REGULUS OR WELLS FARGO, THE LIABILITY
OF REGULUS AND WELLS FARGO SHALL BE LIMITED TO DIRECT MONEY DAMAGES IN AN AMOUNT
NOT TO EXCEED TEN (10)

7

--------------------------------------------------------------------------------


 


TIMES ALL THE REGULUS FEES, IN THE CASE OF THE LIABILITY OF REGULUS, OR THE
WELLS FARGO FEES, IN THE CASE OF THE LIABILITY OF WELLS FARGO, CHARGED OR
INCURRED DURING THE CALENDAR MONTH IMMEDIATELY PRECEDING THE CALENDAR MONTH IN
WHICH SUCH LOSSES AND LIABILITIES OCCURRED (OR, IF NO REGULUS FEES OR WELLS
FARGO FEES WERE CHARGED OR INCURRED IN THE PRECEDING MONTH, THE REGULUS FEES OR
WELLS FARGO FEES, AS THE CASE MAY BE, CHARGED OR INCURRED IN THE MONTH IN WHICH
THE LOSSES AND LIABILITIES OCCURRED).  BORROWER, AND TO THE EXTENT NOT PAID BY
BORROWER WITHIN FIFTEEN (15) CALENDAR DAYS AFTER DEMAND LENDER WITHIN THIRTY
(30) CALENDAR DAYS AFTER DEMAND, WILL INDEMNIFY REGULUS AND WELLS FARGO AGAINST
ANY LOSSES AND LIABILITIES SUFFERED OR INCURRED BY REGULUS OR WELLS FARGO AS A
RESULT OF THIRD PARTY CLAIMS TO THE EXTENT SUCH LOSSES AND LIABILITIES EXCEED
THE LIABILITY LIMITATIONS SPECIFIED IN THE PRECEDING SENTENCE.  THE LIMITATION
OF REGULUS’ LIABILITY AND BORROWER’S AND LENDER’S INDEMNIFICATION OF REGULUS SET
FORTH ABOVE SHALL NOT BE APPLICABLE TO THE EXTENT ANY LOSSES AND LIABILITIES OF
ANY PARTY TO THIS AGREEMENT ARE DIRECTLY CAUSED BY REGULUS’ GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  THE LIMITATION OF WELLS FARGO’S LIABILITY AND BORROWER’S
AND LENDER’S INDEMNIFICATION OF WELLS FARGO SET FORTH ABOVE SHALL NOT BE
APPLICABLE TO THE EXTENT ANY LOSSES AND LIABILITIES OF ANY PARTY TO THIS
AGREEMENT ARE DIRECTLY CAUSED BY WELLS FARGO’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  IN NO EVENT WILL REGULUS, WELLS FARGO OR LENDER BE LIABLE FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES, WHETHER ANY
CLAIM IS BASED ON CONTRACT OR TORT, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS
KNOWN TO REGULUS, WELLS FARGO OR LENDER, AND REGARDLESS OF THE FORM OF THE CLAIM
OR ACTION, INCLUD­ING, BUT NOT LIMITED TO, ANY CLAIM OR ACTION ALLEGING GROSS
NEGLIGENCE, WILL­FUL MISCONDUCT, FAILURE TO EXERCISE REASONABLE CARE OR FAILURE
TO ACT IN GOOD FAITH.  ANY ACTION AGAINST REGULUS OR WELLS FARGO BY BORROWER OR
LENDER UNDER OR RELATED TO THIS AGREEMENT OR THE LOCKBOX SERVICE OR THE
COLLECTION ACCOUNT SERVICE MUST BE BROUGHT WITHIN TWELVE (12) MONTHS AFTER THE
CAUSE OF ACTION ACCRUES.


22.           AMENDMENTS, SUCCESSORS AND ASSIGNS.  WITH THE EXCEPTION OF PRICE
CHANGES, WHICH REQUIRE WRITTEN NOTICE TO BORROWER AND LENDER, AND CHANGES TO THE
FUNDS TRANSFER INSTRUCTIONS IN SECTION 9 OF THIS AGREEMENT, WHICH REQUIRE THE
WRITTEN APPROVAL OF ONLY LENDER, THIS AGREEMENT, INCLUDING THE PROCESSING
PROCEDURES, MAY NOT BE MODIFIED OR ANY PROVISION THEREOF WAIVED, EXCEPT IN A
WRITING SIGNED BY ALL THE PARTIES TO THIS AGREEMENT.  THIS AGREEMENT SHALL BE
BINDING ON THE PARTIES AND THEIR SUCCESSORS OR ASSIGNS.


23.           TERMINATION.  THIS AGREEMENT, THE LOCKBOX SERVICE, AND THE OTHER
SERVICES TO BE PROVIDED UNDER THIS AGREEMENT MAY BE TERMINATED BY LENDER,
REGULUS OR WELLS FARGO AT ANY TIME BY ANY OF THEM GIVING THIRTY (30) CALENDAR
DAYS PRIOR WRITTEN NOTICE OF SUCH TERMINA­TION TO THE OTHER PARTIES TO THIS
AGREEMENT AT THEIR CONTACT ADDRESSES SPECIFIED AT THE END OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THIS AGREE­MENT, THE LOCKBOX SERVICE, THE COLLECTION
ACCOUNT SERVICE, AND THE OTHER SERVICES TO BE PROVIDED UNDER THIS AGREEMENT MAY
BE TERMINATED IMMEDIATELY (A) UPON WRITTEN NOTICE FROM REGULUS OR WELLS FARGO TO
THE OTHER AND TO BORROWER AND LENDER SHOULD LENDER FAIL TO MAKE ANY PAYMENT WHEN
DUE TO REGULUS OR WELLS FARGO UNDER THE TERMS OF THIS AGREEMENT, OR (B) UPON
WRITTEN CONFIRMATION BY REGULUS OR WELLS FARGO TO THE OTHER AND TO LENDER OF
RECEIPT BY REGULUS OR WELLS FARGO, AS THE CASE MAY BE, OF WRITTEN NOTICE FROM
LENDER REQUESTING IMMEDIATE TERMINATION OF THIS AGREEMENT.  BORROWER AND LENDER
AGREE THAT THE LENDER ACCOUNT MAY BE CLOSED AS PROVIDED IN THE ACCOUNT
DOCUMENTATION.  THE RIGHTS OF

8

--------------------------------------------------------------------------------


 


REGULUS AND WELLS FARGO AND THE OBLIGATIONS OF BORROWER AND LENDER UNDER
SECTIONS 6, 16, 18, 19, 20, 21 AND 23 OF THIS AGREEMENT WILL SURVIVE THE
TERMINATION OF THIS AGREE­MENT AND/OR THE CLOSURE OF THE LENDER ACCOUNT, AND ANY
LIABILITY OF ANY PARTY TO THIS AGREEMENT, AS DETERMINED UNDER THE PROVISIONS OF
THIS AGREEMENT, WITH RESPECT TO ACTS OR OMISSIONS OF SUCH PARTY PRIOR TO SUCH
TERMINA­TION OR CLOSURE WILL ALSO SURVIVE SUCH TERMINATION OR CLOSURE.  UPON ANY
SUCH TERMINATION OR CLOSURE, (A) REGULUS WILL CLOSE THE LOCKBOX, (B) REGULUS
WILL DISPOSE OF THE MAIL ADDRESSED TO THE LOCKBOX IN THE MANNER INSTRUCTED BY
LENDER FOR A PERIOD OF THREE MONTHS AFTER THE TERMINATION DATE, UNLESS ARRANGED
OTHERWISE BETWEEN LENDER AND REGULUS, WITH REGULUS’ FEES WITH RESPECT TO SUCH
DISPOSITION BEING PREPAID DIRECTLY TO REGULUS AT THE TIME OF SUCH TERMINATION BY
A CHECK MADE PAYABLE TO “REGULUS”, AND (C) ALL LEDGER BALANCES IN THE LENDER
ACCOUNT ON THE DATE OF THE CLOSURE OF THE LENDER ACCOUNT WILL BE TRANSFERRED TO
LENDER AS REQUESTED BY LENDER IN WRITING TO WELLS FARGO.  NOTICE OF TERMINATION
SHALL BE TRANSMITTED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, COURIER, OR BY
PERSONAL DELIVERY TO THE NOTICE ADDRESS DESIGNATED AT THE END OF THIS
AGREEMENT.  NO SUCH TERMINATION SHALL IMPAIR THE RIGHTS OF ANY PARTY WITH
RESPECT TO ITEMS PROCESSED PRIOR TO THE EFFECTIVE DATE OF TERMINATION.  BORROWER
MAY NOT TERMINATE THIS AGREEMENT WITHOUT PRIOR WRITTEN CONSENT OF LENDER.


24.           NOTICES.  ALL NOTICES FROM ONE PARTY TO ANOTHER SHALL BE IN
WRITING, OR BE MADE BY A TELE­COMMUNICA­TIONS DEVICE CAPABLE OF CREATING A
WRITTEN RECORD, SHALL BE DELIVERED TO BORROWER, LENDER, REGULUS AND/OR WELLS
FARGO AT THEIR ADDRESSES FOR ALL NOTICES SPECIFIED AT THE END OF THIS AGREEMENT,
OR ANY OTHER ADDRESS OF ANY PARTY NOTIFIED TO THE OTHER PARTIES IN WRITING, AND
SHALL BE EFFECTIVE UPON RECEIPT.  ANY NOTICE SENT BY ONE PARTY TO THIS AGREEMENT
TO ANOTHER PARTY SHALL ALSO BE SENT TO THE OTHER PARTIES TO THIS AGREEMENT. 
REGULUS AND WELLS FARGO ARE AUTHORIZED BY BORROWER AND LENDER TO ACT ON ANY
INSTRUCTIONS AND NOTICES RECEIVED BY REGULUS OR WELLS FARGO IF (A) SUCH
INSTRUCTIONS OR NOTICES PURPORT TO BE MADE IN THE NAME OF LENDER, (B) REGULUS OR
WELLS FARGO REASONABLY BELIEVES THAT THEY ARE SO MADE, AND (C) THEY DO NOT
CONFLICT WITH THE TERMS OF THIS AGREE­MENT, INCLUDING, BUT NOT LIMITED TO, THE
PROCESSING PROCEDURES, AS SUCH TERMS MAY BE AMENDED FROM TIME TO TIME, UNLESS
SUCH CONFLICTING INSTRUCTIONS OR NOTICES ARE SUPPORTED BY A COURT ORDER.


25.           USURY.  IT IS NEVER THE INTENTION OF WELLS FARGO OR REGULUS TO
VIOLATE ANY APPLICABLE USURY OR INTEREST RATE LAWS.  WELLS FARGO DOES NOT AGREE
TO, OR INTEND TO CONTRACT FOR, CHARGE, COLLECT, TAKE, RESERVE OR RECEIVE
(COLLECTIVELY, “CHARGE OR COLLECT”) ANY AMOUNT IN THE NATURE OF INTEREST OR IN
THE NATURE OF A FEE, PENALTY OR OTHER CHARGE WHICH WOULD IN ANY WAY OR EVENT
CAUSE WELLS FARGO TO CHARGE OR COLLECT MORE THAN THE MAXIMUM WELLS FARGO WOULD
BE PERMITTED TO CHARGE OR COLLECT BY ANY APPLICABLE FEDERAL OR STATE LAW. 
REGULUS DOES NOT AGREE TO, OR INTEND TO CONTRACT FOR, CHARGE OR COLLECT ANY
AMOUNT IN THE NATURE OF INTEREST OR IN THE NATURE OF A FEE, PENALTY OR OTHER
CHARGE WHICH WOULD IN ANY WAY OR EVENT CAUSE REGULUS TO CHARGE OR COLLECT MORE
THAN THE MAXIMUM REGULUS WOULD BE PERMITTED TO CHARGE OR COLLECT BY ANY
APPLICABLE FEDERAL OR STATE LAW.  ANY SUCH EXCESS INTEREST OR UNAUTHORIZED FEE
SHALL, NOTWITHSTANDING ANYTHING STATED TO THE CONTRARY IN THIS AGREEMENT, BE
APPLIED FIRST TO REDUCE THE AMOUNT OWED, IF ANY, AND THEN ANY EXCESS AMOUNTS
WILL BE REFUNDED.


26.           SUCCESSORS AND ASSIGNS.  NEITHER BORROWER NOR LENDER MAY ASSIGN OR
TRANSFER ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANY PERSON OR ENTITY
WITHOUT THE PRIOR WRITTEN CONSENT OF REGULUS AND WELLS FARGO, WHICH CONSENT WILL
NOT BE UNREASONABLY WITHHELD. 

9

--------------------------------------------------------------------------------


 


NEITHER WELLS FARGO NOR REGULUS MAY ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT TO ANY PERSON OR ENTITY WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER, THAT NO SUCH
CONSENT WILL BE REQUIRED IF, IN THE CASE OF WELLS FARGO, THE ASSIGNEE IS A BANK
AFFILIATE OF WELLS FARGO OR, IN THE CASE OF REGULUS, THE ASSIGNEE IS A
SUBCONTRACTOR HIRED BY REGULUS TO PERFORM SOME OR ALL OF THE REMITTANCE
PROCESSING OBLIGATIONS OF REGULUS UNDER THIS AGREEMENT.


27.           GOVERNING LAW.  BORROWER AND LENDER UNDERSTAND THAT REGULUS’
PROVISION OF THE LOCKBOX SERVICE AND WELLS FARGO’S PROVISION OF THE COLLECTION
ACCOUNT SERVICE AND THE OTHER SERVICES IT IS TO PROVIDE UNDER THIS AGREEMENT ARE
SUBJECT TO FEDERAL LAWS AND REGULATIONS.  TO THE EXTENT THAT SUCH FEDERAL LAWS
AND REGULATIONS ARE NOT APPLICABLE, THIS AGREEMENT SHALL BE GOVERNED BY AND BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


28.           SEVERABILITY.  TO THE EXTENT THAT THIS AGREEMENT, THE LOCKBOX
SERVICE OR THE OTHER SERVICES TO BE PROVIDED UNDER THIS AGREEMENT ARE
INCONSISTENT WITH, OR PROHIBITED OR UNENFORCEABLE UNDER, ANY APPLICABLE LAW OR
REGULATION, THEY WILL BE DEEMED INEFFECTIVE ONLY TO THE EXTENT OF SUCH
PROHIBITION OR UNENFORCEABILITY AND BE DEEMED MODIFIED AND APPLIED IN A MANNER
CONSISTENT WITH SUCH LAW OR REGULATION.  ANY PROVISION OF THIS AGREEMENT WHICH
IS DEEMED UNENFORCEABLE OR INVALID IN ANY JURISDICTION SHALL NOT AFFECT THE
ENFORCEABILITY OR VALIDITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT OR THE
SAME PROVISION IN ANY OTHER JURISDICTION.


29.           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE ACCOUNT
DOCUMENTATION, CONTAINS THE ENTIRE AND ONLY AGREEMENT AMONG ANY OR ALL OF THE
PARTIES TO THIS AGREEMENT WITH RESPECT TO (A) THE SERVICES TO BE PROVIDED BY
REGULUS AND WELLS FARGO UNDER THIS AGREEMENT, (B) THE INTEREST OF LENDER AND
BORROWER IN THE REMITTANCES, THE LOCKBOX, THE ACCOUNT FUNDS AND THE LENDER
ACCOUNT, AND (C) THE OBLIGATIONS OF REGULUS AND WELLS FARGO TO LENDER AND
BORROWER IN CONNECTION WITH THE REMITTANCES, THE LOCKBOX, THE ACCOUNT FUNDS AND
THE LENDER ACCOUNT, EXCEPT THAT LENDER AND BORROWER MAY HAVE ONE OR MORE
AGREEMENTS BETWEEN THEMSELVES CONCERNING SUCH SUBJECT MATTER, WHICH SHALL NOT BE
BINDING ON, OR AFFECT REGULUS OR WELLS FARGO IN ANY WAY, AND WITH WHICH NEITHER
REGULUS NOR WELLS FARGO NEED BE CONCERNED.

10

--------------------------------------------------------------------------------


 

This Agreement has been signed by the duly authorized officers or
representatives of each of the parties to this Agreement on the date specified
below.

DATE: October     , 2002.

 

Lender Account: Account  No.                                          , ABA No.
                                             

 

Borrower Account: Account  No.                                          , ABA
No.                                              

 

REGULUS WEST LLC

 

WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

Address for all Notices:

 

Address for all Notices:

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Facsimile:

 

 

Facsimile:

 

Telephone:

 

 

Telephone:

 

 

 

 

WELLS FARGO BUSINESS CREDIT, INC.

 

DIGITAL ANGEL CORPORATION

 

 

 

By:

 

 

By:

 

Name:

Michael L. Guillou

 

Name:

Randolph K. Geissler

Title:

Assistant Vice President

 

Title:

Chief Executive Officer

 

 

 

Address for all Notices:

 

Address for all Notices:

MAC N9312-040

 

490 Villaume Avenue

Sixth and Marquette

 

St. Paul, MN 55075-2443

Minneapolis, MN  55479

 

Attention:  James P. Santelli

Attention:  Michael L. Guillou

 

Facsimile:  (651) 455-0413

Facsimile:  (612) 673-8589

 

Telephone: (651) 455-1621

Telephone: (612) 673-8535

 

 

 

 

 

Address for Advice of Deposits and Statements:

 

Address for Advice of Deposits and Statements:

MAC N9312-040

 

490 Villaume Avenue

Sixth and Marquette

 

St. Paul, MN 55075-2443

Minneapolis, MN  55479

 

Attention:  James P. Santelli

Attention:  Michael L. Guillou

 

Facsimile:  (651) 455-0413

Facsimile: (612) 673-8589

 

Telephone: (651) 455-1621

Telephone:  (612)  673-8535

 

 

 

 

--------------------------------------------------------------------------------


 

[Account Restricted Right Away]

 

EXHIBIT A

 

 

WHOLESALE LOCKBOX PROCESSING PROCEDURES

THESE ARE THE PROCESSING PROCEDURES FOLLOWED BY
REGULUS WEST LLC IN PERFORMING ITS LOCKBOX SERVICE.
TERMS USED IN THESE PROCEDURES WILL HAVE THE MEANINGS
GIVEN TO THEM IN THE LOCKBOX AND COLLECTION ACCOUNT AGREEMENT


1.             DISPOSITION OF REMITTANCE MATERIALS.  ON EACH DAY THAT REGULUS
OFFERS THE LOCKBOX SERVICE (A “BUSINESS DAY”), REGULUS WILL COLLECT FROM THE
LOCKBOX THE ENVELOPES AND OTHER CONTENTS OF THE LOCKBOX.  REGULUS WILL OPEN THE
ENVELOPES AND INSPECT ANY REMITTANCES, REMITTANCE STATEMENTS, INVOICES,
CORRESPONDENCE, CHECKS, CASH, PAPERS, DOCUMENTS AND OTHER ITEMS IN THE
ENVELOPES.  UNLESS OTHERWISE REQUESTED BY LENDER AND AGREED TO BY REGULUS, IF
CASH IS SENT TO THE LOCKBOX WITH ANY MATERIALS SENT TO THE LOCKBOX (“REMITTANCE
MATERIALS”), THE CASH WILL BE REMOVED FROM THE ENVELOPE CONTAINING THE
REMITTANCE MATERIALS AND A CREDIT ADVICE OF THE AMOUNT OF THE CASH WILL BE
PLACED IN SUCH ENVELOPE WITH THE REMAINDER OF THE ENVELOPE’S CONTENTS.  EXCEPT
AS OTHERWISE SPECIFICALLY PROVIDED IN THESE PROCEDURES OR IN THE LOCKBOX AND
COLLECTION ACCOUNT AGREEMENT SIGNED BY LENDER (THE “AGREEMENT”), OR AS
SPECIFICALLY REQUESTED BY LENDER AND AGREED TO BY REGULUS, REGULUS WILL NOT
RECONCILE THE CHECKS, CASH OR OTHER ITEMS IN THE ENVELOPES TO INVOICES, TO
REMITTANCE STATEMENTS OR TO ANY OTHER DOCUMENTS OR PAPERS IN THE ENVELOPES OR
ELSEWHERE.  AFTER INSPECTION, REGULUS WILL PROCESS THE CHECKS AND ANY CASH IN
THE ENVELOPES AS PROVIDED IN THIS SECTION 1 AND IN SECTION 2 OF THESE PROCEDURES
AND, IF PROVIDED IN THIS SECTION 1 OR SECTION 2, DEPOSIT SUCH CHECKS AND CASH IN
THE LENDER ACCOUNT.


(A)           CHECKS NOT TO BE DEPOSITED.  UNLESS OTHERWISE REQUESTED BY LENDER
AND AGREED TO BY REGULUS, REGULUS WILL NOT DEPOSIT CHECKS FALLING INTO ANY OF
THE FOLLOWING FIVE CATE­GO­RIES OR CHECKS WHICH LENDER HAS SPECIFICALLY
INSTRUCTED REGULUS IN WRITING NOT TO DEPOSIT:

(I)            UNACCEPTABLE PAYEES.  CHECKS WHERE THE NAME OR DESIGNATION OF THE
PAYEE ON THE CHECK IS NOT THE NAME OR DESIGNATION SPECIFIED AS PROVIDED IN THESE
PROCEDURES BY LENDER IN WRITING TO REGULUS FOR ACCEPTABLE PAYEES OR A REASONABLE
VARIATION OF SUCH NAME OR DESIGNATION.

(II)           POSTDATED AND STALEDATED CHECKS.  CHECKS WHICH ARE POSTDATED
THREE OR MORE DAYS AFTER THE DATE THEY ARE COLLECTED FROM THE LOCKBOX, POSTDATED
CHECKS THAT WOULD NOT BE PAID ON PRESENTATION, AND CHECKS DATED SIX MONTHS OR
MORE PRIOR TO THE DATE THEY ARE COLLECTED FROM THE LOCKBOX.

(III)          INDETERMINABLE AMOUNT.  CHECKS WHERE THE CORRECT AMOUNT OF THE
CHECK CANNOT BE DETERMINED FROM THE CHECK AND THE DOCUMENTS ACCOMPANYING THE
CHECK OR WHERE THE NUMERICAL AND WRITTEN AMOUNTS OF THE CHECK ARE NOT THE SAME
AND THE ENVELOPE CONTAINING THE CHECK DID NOT CONTAIN AN INVOICE

 

--------------------------------------------------------------------------------


 

OR A REMITTANCE STATEMENT OR, IF SUCH WERE INCLUDED, THE AMOUNT OF SUCH INVOICE
OR REMITTANCE STATEMENT DID NOT MATCH EITHER THE NUMERICAL OR WRITTEN AMOUNT ON
THE CHECK.

(IV)          UNIDENTIFIED DRAWER.  CHECKS WHICH DO NOT BEAR THE DRAWER’S
SIGNATURE.

(V)           ALTERATIONS.  CHECKS WITH ALTERATIONS; PROVIDED, HOWEVER, THAT
REGULUS CAN ONLY USE ITS BEST EFFORTS TO CATCH SUCH ALTERATIONS AND PREVENT
DEPOSITS.  AS A RESULT, REGULUS WILL HAVE NO LIABILITY WHATSOEVER, DESPITE
ANYTHING TO THE CONTRARY IN THE AGREEMENT, FOR ITS DEPOSIT OF ANY CHECK
CONTAINING AN ALTERATION, UNLESS SUCH DEPOSIT RESULTS DIRECTLY FROM THE WILLFUL
MISCONDUCT OF REGULUS’ OFFICERS OR EMPLOYEES.


(B)           CHECKS TO BE DEPOSITED.  UNLESS LENDER SPECIFIES OTHERWISE IN
WRITING TO REGULUS, CHECKS WHICH DO NOT FALL INTO ONE OF THE FIVE CATEGORIES
LISTED IN SECTION 1(A) ABOVE WILL BE DEPOSITED AS PROVIDED IN SECTION 2 BELOW IN
THE LENDER ACCOUNT, AND CHECKS FALLING INTO EITHER OF THE FOLLOWING TWO
CATEGORIES WILL BE DEPOSITED IN THE LENDER ACCOUNT AFTER BEING PROCESSED AS
PROVIDED BELOW, UNLESS THEY ALSO FALL INTO ONE OF THE FIVE CATEGORIES LISTED IN
SECTION 1(A) ABOVE, IN WHICH CASE THEY WILL NOT BE DEPOSITED.

(I)            DISCREPANCIES IN AMOUNT.  CHECKS WHERE THE NUMERICAL AND WRITTEN
AMOUNTS OF THE CHECK ARE NOT THE SAME, IN WHICH CASE THE AMOUNT DEPOSITED WILL
BE THAT AMOUNT WHICH CORRESPONDS TO THE AMOUNT ON THE INVOICE OR REMITTANCE
STATEMENT ENCLOSED IN THE ENVELOPE WITH THE CHECK.  IF THE NUMERICAL AND WRITTEN
AMOUNTS ON ANY CHECK ARE THE SAME, BUT DO NOT CORRESPOND TO THE AMOUNT ON THE
INVOICE OR REMITTANCE STATE­MENT ENCLOSED IN THE ENVELOPE WITH THE CHECK, THE
CHECK AMOUNT WILL BE DEPOSITED.

(II)           MISSING DATE.  CHECKS WHICH ARE NOT DATED, IN WHICH CASE THE
CHECK WILL BE DEPOSITED AFTER BEING DATED BY REGULUS AS OF THE DATE IT IS
COLLECTED FROM THE LOCKBOX.


(C)           RESTRICTIVE NOTATIONS.  CHECKS BEARING RESTRICTIVE NOTATIONS, SUCH
AS “PAID IN FULL,” WILL BE HANDLED ON A BEST EFFORTS BASIS IN ACCORDANCE WITH
THE WRITTEN REQUEST OF LENDER AS AGREED TO BY REGULUS.  AS REGULUS CAN ONLY USE
ITS BEST EFFORTS TO COMPLY WITH SUCH INSTRUCTIONS, REGULUS WILL HAVE NO
LIABILITY WHATSOEVER, DESPITE ANYTHING TO THE CONTRARY IN THE AGREEMENT, FOR ITS
FAILURE TO COMPLY WITH SUCH INSTRUCTIONS, UNLESS SUCH FAILURE RESULTS DIRECTLY
FROM THE WILLFUL MISCONDUCT OF REGULUS’ OFFICERS OR EMPLOYEES.


(D)           FOREIGN CHECKS.  CHECKS DRAWN ON A FOREIGN BANK OR IN A CURRENCY
OTHER THAN UNITED STATES DOLLARS MAY, AT REGULUS’ SOLE DISCRETION, BE DEPOSITED.

2

--------------------------------------------------------------------------------


 


2.             DEPOSITS OF CHECKS AND CASH.  DURING EACH BUSINESS DAY WHICH IS
ALSO A BANKING DAY REGULUS WILL MAKE DEPOSITS OF THE ACCEPTABLE CHECKS AND CASH
RECEIVED IN THE LOCKBOX BY CREDITING THE LENDER ACCOUNT FOR THE AMOUNT OF SUCH
CHECKS AND CASH.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE AGREEMENT,
THE NORMAL AND CUSTOMARY LAWS, RULES, PRACTICES AND PROCEDURES FOR HANDLING
DEPOSITS TO CHECKING ACCOUNTS WILL APPLY TO THESE PROCEDURES AND THE LOCKBOX
SERVICE.


3.             ADVICE OF DEPOSITS.  REGULUS WILL NOTIFY LENDER AND BORROWER OF
EACH CREDIT TO THE LENDER ACCOUNT BY SENDING LENDER AND BORROWER AN ADVICE OF
DEPOSIT TO THE LENDER ACCOUNT.  IF AN ADVICE OF A DEPOSIT IS INACCURATE IN ANY
WAY WHEN SUCH ADVICE IS FIRST RECEIVED BY LENDER OR BORROWER, OR IF AN ADVICE OF
DEPOSIT FOR THE LENDER ACCOUNT DOES NOT CONFIRM A CREDIT WHICH SHOULD HAVE BEEN
MADE DURING THE TIME PERIOD COVERED BY SUCH ADVICE, THE PARTY RECEIVING THE
ADVICE MUST NOTIFY REGULUS OF SUCH INACCURACY OR OMISSION WITHIN THIRTY (30)
CALENDAR DAYS AFTER THE DATE SUCH ADVICE OF DEPOSIT IS RECEIVED.


4.             MAILING REMITTANCE MATERIALS TO LENDER.  UNLESS OTHERWISE
SPECIFIED BY LENDER IN WRITING TO REGULUS, (A) IF AN ENVELOPE SENT TO THE
LOCKBOX CONTAINS CASH OR CHECKS WHICH ARE DEPOSITED, REGULUS WILL MAIL SUCH
ENVELOPE AND THE REMITTANCE MATERIALS ENCLOSED IN SUCH ENVELOPE, INCLUDING, BUT
NOT LIMITED TO, PHOTOCOPIES, COMPUTER LISTINGS AND DEPOSIT ADVICES, TO BORROWER;
AND (B) IF AN ENVELOPE SENT TO THE LOCKBOX CONTAINS CHECKS WHICH ARE NOT
DEPOSITED, OR NO CASH OR CHECKS AT ALL, REGULUS WILL MAIL SUCH ENVELOPE AND THE
REMITTANCE MATERIALS AND ANY CHECKS IN SUCH ENVELOPE TO LENDER.  ON A BANKING
DAY WHEN REGULUS COLLECTS NO CASH OR CHECKS FROM THE LOCKBOX, REGULUS WILL SEND
A STATEMENT TO THAT EFFECT TO LENDER AND BORROWER IF LENDER AND/OR BORROWER SO
REQUESTS IN WRITING.


5.             CHANGES IN NAMES OR DESIGNATIONS OF PAYEES.  BORROWER MAY AT ANY
TIME UPON TEN (10) CALENDAR DAYS PRIOR WRITTEN NOTICE TO REGULUS REQUEST THAT A
NAME OR DESIGNATION ON THE LIST OF ACCEPTABLE PAYEES SENT TO REGULUS BE DELETED
OR ADDED, AND REGULUS WILL ADD OR DELETE THE NAME OR DESIGNATION IF THE REQUEST
IS ACCEPTABLE TO REGULUS AND IS APPROVED BY LENDER IN WRITING.  LISTED BELOW ARE
THE ACCEPTABLE PAYEES AS DIRECTED BY LENDER:

 

Digital Angel Corporation

 

 

 

 

3

--------------------------------------------------------------------------------